Citation Nr: 1818225	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for persistent daytime hypersomnolence on a schedular and/or extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Air Force from November 1981 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In May 2016, the Board denied entitlement to a rating in excess of 30 percent for persistent daytime hypersomnolence secondary to service-connected Parkinson's disease.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Remand (JMR) which vacated the May 2016 decision and remanded the matter to the Board.  In March 2017, the Board referred the matter to the Director of Compensation Service to consider whether an extraschedular rating was warranted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Court in the January 2017 JMR, it is unclear whether DC 6847 adequately contemplates the Veteran's symptomatology or whether an alternative diagnostic code might be more appropriate to rate the Veteran's disability.  Currently, the Veteran is rated by analogy at 30 percent for persistent day-time hypersomnolence under 38 C.F.R. § 4.97, Diagnostic Code 6847.  DC 6847 contemplates "persistent day-time hypersomnolence" at the 30 percent rating, but DC 6847 pertains to sleep apnea from which, until recently, the Veteran did not suffer.  See Detroit VAMC Medical Record (showing the Veteran was diagnosed in September 2016 with moderate obstructive sleep apnea which requires the use of continuous positive airway pressure (CPAP) machine).  Moreover, evidence from the period on appeal shows the Veteran suffers from "vivid dreams, screaming in his sleep, and awakening hitting his wife," "severe sleep disturbance," "fighting to stay active and awake during the daytime, [and] use of over-the-counter sleep aids with little results."  Accordingly, remand is appropriate for a medical opinion (and examination, if necessary) to determine whether (1) the aforementioned symptoms are related to the Veteran's persistent day-time hypersomnolence, (2) whether DC 6847 adequately contemplates the Veteran's symptomatology, and (3) whether an alternative DC might be more appropriate to rate the Veteran's disability.  During the remand, the AOJ should clarify whether the Veteran wishes to continue his appeal for an extraschedular rating in the event a higher disability rating is granted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA medical opinion (and examination, if necessary) from an appropriate physician (preferably a doctor specializing in sleep disorders or neurology) to opine on the nature and etiology of the symptomatology discussed herein.  The physician should review the claims file and note that review in the report.  The physician should set forth supporting facts and provide a thorough rationale for all opinions expressed.  If the requested opinion cannot be provided without resorting to speculation, the physician should explain why an opinion cannot be provided (e.g., lack of sufficient information, limits of medical knowledge).  After reviewing the evidence and performing all research, tests, and/or studies deemed warranted, the physician should respond to the following:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran's symptoms of "vivid dreams, screaming in his sleep, and awakening hitting his wife," "severe sleep disturbance," "fighting to stay active and awake during the daytime, [and] use of over-the-counter sleep aids with little results" are manifestations of (i) his service-connected Parkinson's disease or (ii) his persistent day-time hypersomnolence associated with Parkinson's disease? 

(b) Is it at least as likely as not (50% probability or greater) that the Veteran's symptoms of "vivid dreams, screaming in his sleep, and awakening hitting his wife," "severe sleep disturbance," "fighting to stay active and awake during the daytime, [and] use of over-the-counter sleep aids with little results" were early manifestations of obstructive sleep apnea with which he was diagnosed in September 2016? 

2. Then, readjudicate the claim.  If a higher rating is granted for the appeal period (in whole or in part), then the AOJ should contact the Veteran and inquire whether and to what extent he wishes to continue his appeal for an extraschedular rating.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. 

3. After the Veteran is given an opportunity to respond to the preceding AOJ actions, the case should be returned to the Board, if requested. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




